405 U.S. 172 (1972)
SMITH ET AL.
v.
FLORIDA.
No. 70-5055.
Supreme Court of United States.
Argued December 8, 1971.
Decided February 24, 1972.
CERTIORARI TO THE SUPREME COURT OF FLORIDA.
Phillip A. Hubbart argued the cause and filed briefs for petitioners.
Nelson E. Bailey, Assistant Attorney General of Florida, argued the cause for respondent pro hac vice. With him on the brief was Robert L. Shevin, Attorney General.
MR. JUSTICE DOUGLAS delivered the opinion of the Court.
Florida's vagrancy statute[1] includes in the term "vagrants," who can be criminally charged and convicted, "persons wandering or strolling around from place to place without any lawful purpose or object."[2] The defendants were so charged and pleaded not guilty, waived trial by jury, and were tried by a judge, who denied a motion to dismiss. The Florida Supreme Court affirmed, two judges dissenting. 239 So. 2d 250. The *173 case is here on a petition for a writ of certiorari which we granted. 403 U.S. 917.
We have this day decided Papachristou v. City of Jacksonville, ante, p. 156. We therefore vacate and remand the judgment in the instant case for reconsideration in light of Papachristou.
So ordered.
MR. JUSTICE POWELL and MR. JUSTICE REHNQUIST took no part in the consideration or decision of this case.
NOTES
[1]  Fla. Stat. § 856.02 (1965). See Papachristou v. City of Jacksonville, decided this day, ante, at 157 n. 2.
[2]  § 856.02.